In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

               No. 06-12-00053-CR
         ______________________________


    DAMIEN ALEXANDER HARRIS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 10-0030X




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Damien Alexander Harris has appealed from his conviction by a jury for aggravated

assault. The trial court assessed punishment and sentenced Harris (who had no prior felony

convictions) to eight years’ imprisonment. At trial, Harris claimed he was misidentified by the

victim—who was a very reluctant witness for the State.

       Harris’ attorney on appeal has filed a brief which states that he has reviewed the record,

sets out the course of the prosecution and revocation proceedings, and states that he has found no

issues that could be raised. Counsel nevertheless presents five issues which he has discussed in

detail, but has also explained accurately why those issues would not prevail. Counsel has thus

provided a professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced. This meets the requirements of Anders v. California, 386 U.S.
738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Harris on July 24, 2012, along with a copy of his

motion to withdraw and his letter informing Harris of his right to file a pro se response and of his

right to review the record. Counsel has also filed a motion with this Court seeking to withdraw

as counsel in this appeal. Harris has provided this Court with a pro se response in which he

reiterates his innocence, argues that the victim and others are now willing to recant their

testimony, and asks for a new evidentiary hearing on these matters.

       We have determined that this appeal is wholly frivolous.           We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

                                                 2
Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).1

         We affirm the judgment of the trial court.2




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            November 2, 2012
Date Decided:              November 5, 2012

Do Not Publish




1
  It is not critical, but we point out counsel should not pray for reversal in a brief filed in support of a motion to
withdraw from frivolous appeal. Johnson v. State, 885 S.W.2d 641, 646 (Tex. App.—Waco 1994, no pet.) (order)
(citing Smith v. State, 814 S.W.2d 858, 859 (Tex. App.—Amarillo 1991, no pet.); Cantu v. State, 781 S.W.2d 953,
953 (Tex. App.—Beaumont 1989, no pet.)).
2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                           3